           Case 1:19-cr-00251-LM Document 43 Filed 02/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
       v.                              )                      Crim. Case No. 19-cr-251-LM
                                       )
JOHNATHON IRISH                        )
_______________________________________)

                 MOTION FOR A PRELIMINARY ORDER OF FORFEITURE

       The United States of America moves for a Preliminary Order of Forfeiture for the

following reasons:

       1. On December 18, 2019, a federal grand jury returned a one-count Indictment against

the defendant, Johnathon Irish. Count One charged the defendant with being a prohibited person

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

       2. The Indictment also advised the defendant that upon conviction he would be required

to forfeit, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c): (A) One Sig Sauer 1911, .45

caliber Pistol, S/N GS 34120, and (B) Zijiang Machinery Co., Model Catamount Fury, 12 Gauge

Shotgun, S/N CAT-002586.

       3. On February 12, 2020, a jury found the defendant, Johnathon Irish, guilty of the

charged offenses. The jury returned a special verdict form, finding that firearms (A) and (B)

were involved in or used in the charged offenses.

       4. Pursuant to Rule 32.2(b)(2), the United States respectfully requests that this Court

enter a Preliminary Order of Forfeiture, forfeiting to the United States all of the defendant’s

interest, if any, in (A) One Sig Sauer 1911, .45 caliber Pistol, S/N GS 34120, and (B) Zijiang

Machinery Co., Model Catamount Fury, 12 Gauge Shotgun, S/N CAT-002586.
          Case 1:19-cr-00251-LM Document 43 Filed 02/27/20 Page 2 of 2




       The Court should order the Federal Bureau of Investigation, or any appropriate federal

law enforcement agency, to seize and maintain custody of the forfeited property and dispose of it

in accordance with the law.

                                                    Respectfully Submitted,

                                                    SCOTT W. MURRAY
                                                    United States Attorney


Date: February 27, 2020                       By:   /s/ Anna Z. Krasinski
                                                    Assistant U.S. Attorney
                                                    West Virginia Bar # 12762
                                                    53 Pleasant Street, 4th Floor
                                                    Concord, New Hampshire 03301
                                                    (603) 225-1552
                                                    anna.krasinski@usdoj.gov




                                                2
